 Case 2:17-cv-00124-PLM-MV ECF No. 87 filed 05/06/20 PageID.1099 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION


 WILLIAM JOHNSON, et al.,

        Plaintiffs,
                                                       Case No. 2:17-cv-124
 v.
                                                       HONORABLE PAUL L. MALONEY
 ROBERT GORDON,

        Defendant.
 ________________________/

      ORDER SETTING RULE 16 SCHEDULING CONFERENCE BY TELEPHONE

       The Rule 16 conference scheduled for May 27, 2020, at 11:00 a.m. will be conducted by

telephone. It shall be the responsibility of counsel for Plaintiffs to arrange the telephone

conference with counsel for Defendant at Plaintiffs’ expense. All other provisions of the Court’s

previous order setting Rule 16 conference remain in effect.

       IT IS SO ORDERED.



Dated: May 6, 2020                                     /s/ Paul L. Maloney______
                                                      Paul L. Maloney
                                                      United States District Judge
